. Bkown, J.,
Instructed the jury, in relatiou to the question involved in this request, in substance, that if they should find that David Crittenden was dead, as claimed by the plaintiff, and that George F. Crittenden, plaintiff’s grantor, was his legitimate and only child, and surviving heir at law, the plaintiff had made out a prima facie case; and that in order to defeat his title, the delendant, claiming in opposition to the prior unrecorded deed, under a subsequent deed from the same grantor, must show affirmatively, priority of record, want of notice of such unrecorded deed, and the payment of a valuable consideration.
*55.The recitals in a deed, of the payment of a valuable consideration, are evidence as between parties and privies to the deedi but not as between strangers, in such a case as this, where it is necessary that the defendant should show the payment of a valuable .consideration for the deed claiming priority of record. Such recitals are to be considered as mere admissions, and are not to be received as evidence against those who are not privies to the instrument containing them.
Verdict lor plaint iff.
A bill of exceptions has been settled, in this case.